  Case 2:19-cv-05585-AB-AFM Document 34 Filed 09/12/19 Page 1 of 2 Page ID #:548


                               UNITED STATES DISTRICT COURT                                       JS-6
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL


 Case Nos.:          CV 19-05465-AB (AFMx)                                Date: September 12, 2019
                     CV 19-05585-AB (AFMx)
                     CV 19-05701-AB (AFMx)


 Title:         William Morris Endeavor Entertainment, LLC v. Writers Guild of America,
                West, Inc. et al;
                United Talent Agency, LLC v. Writers Guild of America, West, Inc. et al;
                Creative Artists Agency, LLC v. Writers Guild of America, West, Inc. et al


 Present: The Honorable           ANDRÉ BIROTTE JR., United States District Judge
                     Carla Badirian                                       N/A
                     Deputy Clerk                                    Court Reporter

       Attorney(s) Present for Plaintiff(s):              Attorney(s) Present for Defendant(s):
                    None Appearing                                  None Appearing

 Proceedings:              [In Chambers] ORDER GRANTING DEFENDANTS AND
                           COUNTERCLAIMANTS’ MOTION TO CONSOLIDATE
                           RELATED CASES

       Defendants and Counterclaimants Writers Guild of America West, Writers Guild
of America East, and Counterclaimants Patricia Carr, Ashley Gable, Barbara Hall, Deric
A. Hughes, David Simon, and Meredith Stiehm moved to consolidate for all purposes the
above-captioned cases. See Case No. 2:19-cv-05465, Dkt. No. 35; Case No. 2:19-cv-
05585, Dkt. No. 31; Case No. 2:19-cv-05701, Dkt. No. 30. Pursuant to Federal Rule of
Civil Procedure 42(a), the Court hereby GRANTS Defendants and Counterclaimants
motions, and consolidates the above-referenced matters for all purposes, including trial.
See, e.g., Inv’rs Research Co. v. U.S. Dist. Court for Cent. Dist. of Cal., 877 F.2d 777,
777 (9th Cir. 1989) (Under Federal Rules of Civil Procedure 42(a), a district court has
broad discretion to consolidate two or more actions separate actions that involve a
CV-90 (12/02)                            CIVIL MINUTES – GENERAL               Initials of Deputy Clerk: CB
  Case 2:19-cv-05585-AB-AFM Document 34 Filed 09/12/19 Page 2 of 2 Page ID #:549

common question of law or fact.). The Court accordingly VACATES the hearing on
these motions, currently scheduled for October 11, 2019.

      For ease of record keeping, the Court ORDERS that all further documents and
proceedings occur under Case No. 2:19-cv-05465 and that all other cases are to be
administratively closed.

       Counsel are directed to file all further documents under Case No. 2:19-cv-
05465-AB (FFMx) only. The documents should utilize the caption of the original filed
case to which they relate.

     Furthermore, plaintiffs are ORDERED to file an AMENDED consolidated
complaint no later September 27, 2019. Plaintiff’s motion to dismiss filed in 2:19-cv-
05465, Dkt. No. 36, is DENIED as moot, subject to refiling in the consolidated action.

         IT IS SO ORDERED.




CV-90 (12/02)                     CIVIL MINUTES – GENERAL              Initials of Deputy Clerk: CB
